           Case 1:20-cr-00171-RA Document 21 Filed 08/06/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/6/2020


 UNITED STATES OF AMERICA,
                                                                   No. 20-CR-171 (RA)
                                   v.
                                                                          ORDER
                   LEQUAN ELEY,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A conference is scheduled for August 10, 2020 at 12:00 p.m. and

will be held telephonically. The parties shall use the below dial in information:


         Call-in Number: (888) 363-4749

         Access Code: 1015508


SO ORDERED.

Dated:     August 6, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
